DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.
Allowable Subject Matter
As previously indicated: Claim 24-30 are allowed.
The claims are allowable because the addition of an air ring wherein a stabilizer ring is inwardly arranged adjacent to the divergent cooling element between the air ring cooling interface as claimed and shown in the top half of instant Fig 13 is not fairly taught by the prior art.
Claim 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claim would be allowable because the addition of an air ring wherein a stabilizer ring is inwardly arranged adjacent to the divergent cooling element between 

Claim Interpretation

    PNG
    media_image1.png
    399
    503
    media_image1.png
    Greyscale

Response to Arguments
	Applicant's arguments have been fully considered.
	Applicant argues that claim 12 should be allowed because the issued under 35 USC 112(b) have been resolved.
	Examiner does not find this persuasive because claim 12 was not rewritten to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamura (US 4472343 A).
	In reference to claim 1, Kawamura discloses an apparatus for cooling, the apparatus comprising: 
(a) a blown film die operable for producing a flow of a molten film tube; 
(b) the flow of the molten film tube; 
(c) a unidirectional cooling element for receiving the flow of the molten film tube, the unidirectional cooling element having a unidirectional cooling interface operable for expelling a cooling gas in a path with the flow of the molten film tube toward a first exit 
(d) a divergent cooling element for receiving the flow of the molten film tube operably stacked adjacent the unidirectional cooling element, the divergent cooling element having a divergent cooling interface operable for expelling a cooling gas (i) in a path opposing the flow of the molten film tube toward a second exit gap and (ii) in a path with the flow of the molten film tube toward a third exit gap (Fig 6 as annotated below, also see similar Fig 7-9)

    PNG
    media_image2.png
    495
    457
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 2-8, 11, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (US 4472343 A) as applied above and further in view of Planeta (US 4728277 A).
 	In reference to claim 2, Kawamura discloses the apparatus as in claim 1.
Kawamura does not disclose additional rings for stabilizing the film.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, high performance cooling systems, Planeta discloses a similar system (see figures and abstract, e.g., Fig 4, shown below) and teaches that additional rings may be provided in the stalk portion of the bubble to further stabilize and cool the 
In particular, Planeta specifically discloses wherein the apparatus further comprises 
(1) a first stabilizer ring operably stacked adjacent the unidirectional cooling element between the unidirectional cooling element and the divergent cooling element, and (2) a second stabilizer ring operably stacked adjacent the divergent cooling element between the first stabilizer ring and the divergent cooling element;
wherein the first stabilizer ring and the second stabilizer ring is sufficiently spaced from the molten film tube to allow a flow of expelled cooling gas between the first and the second stabilizer rings and the molten film tube;
wherein the first stabilizer ring is spaced from the unidirectional cooling element and the second stabilizer ring is spaced from the divergent cooling element to allow a flow of expelled cooling gas between (i) the unidirectional cooling element and the first stabilizer ring, and (ii) the divergent cooling element and the second stabilizer ring;
the apparatus further comprising a spaced apart (3) third stabilizer ring and a spaced apart (4) fourth stabilizer ring, each operably stacked between the unidirectional and the divergent cooling element;
wherein the first stabilizer ring, the second stabilizer ring, the third stabilizer ring, the fourth stabilizer ring, the unidirectional cooling element, and the divergent cooling element are each spaced from one another to allow a flow of expelled cooling gas there between;


    PNG
    media_image3.png
    562
    401
    media_image3.png
    Greyscale

The combination would be achievable by integrating the stabilizer rings of Planeta in to the Kawamura in order to stabilize the tubular bubble, as illustrated below.

    PNG
    media_image4.png
    562
    963
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the apparatus to further comprise the stabilizer rings as claimed.
One would be motivated to integrate the rings in order to further stabilize and cool the film.
	In reference to claim 8 and 10-11, Kawamura discloses the apparatus as in claim 1.
	Planeta further discloses wherein the divergent cooling element is in contact with the one of a single flow air ring, a dual flow air ring, a triple flow air ring, and a multiple flow air ring, substantially preventing gas exchange with the surrounding atmosphere between the divergent cooling element and the one of a single flow air ring, a dual flow air ring, a triple flow air ring, and a multiple flow air ring;

	wherein the single flow air ring is a dual flow air ring with a first annual gap removed (See “E” in the figure above, which shows a dual flow air ring. The single flow air ring is not selected).
	In reference to claim 13-14, Kawamura discloses the apparatus as in claim 1.
	Planeta further discloses that the Fig 4 structure for stabilizing the film comprises at least one additional divergent cooling element stacked intermediate the unidirectional cooling element and the divergent cooling element coaxial with the flow of the molten film tube; and,
at least two stabilizer rings intermediate adjacent cooling elements, the at least two stabilizer rings operable to stabilize the flow of the molten film tube between the adjacent cooling elements (See “E” in the figure above).
	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (US 4472343 A) in view of Planeta (US 4728277 A) as applied above and further in view of Taka (US 5403539 A).
In reference to claim 9, the combination discloses the apparatus as in claim 1.
The combination does not disclose that the divergent cooling element is in contact with the flow air ring.
In the same field of endeavor, high performance cooling systems, Taka discloses a cooling assembly arrangement for receiving a flow of a molten film tube wherein the at least one cooling element comprises improved cooling assemblies (Fig 3, 7, and 8, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Fig 8 cooling assembly in the apparatus as taught by Taka and thereby arrive at the claimed invention wherein the divergent cooling element is in contact with the one of a single flow air ring, a dual flow air ring, a triple flow air ring, and a multiple flow air ring, substantially preventing gas exchange with the surrounding atmosphere between the divergent cooling element and the one of a single flow air ring, a dual flow air ring, a triple flow air ring, and a multiple flow air ring as claimed.
	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (US 4472343 A) in view of Planeta (US 4728277 A) as applied above and further in view of Wybenga (US 20170239867 A1).
	In reference to claim 15, Kawamura discloses the apparatus as in claim 1.
	Kawamura does not disclose a cavity.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, high performance cooling systems, Wybenga discloses a similar system (see figures and abstract) and discloses at least one enclosure comprising a cavity for receiving at least a portion of the expelled cooling gas, the at least one 
The combination would be achievable by integrating the cavity of Wybenga in to the apparatus in order to control the bubble size.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the apparatus to further comprise the cavity as claimed.
One would be motivated to integrate the cavity in order to control the bubble size.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154.  The examiner can normally be reached on M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICHOLAS R KRASNOW/           Examiner, Art Unit 1744